
	
		II
		111th CONGRESS
		2d Session
		S. 3376
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2010
			Mrs. Feinstein (for
			 herself, Mr. Kyl,
			 Mr. Schumer, Mr. Cornyn, Mrs.
			 Boxer, Mrs. Hutchison,
			 Mr. Bingaman, Mr. McCain, Mr.
			 Durbin, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize to be appropriated $950,000,000 for each of
		  the fiscal years 2012 through 2015 to carry out the State Criminal Alien
		  Assistance Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the SCAAP Reauthorization
			 Act.
		2.Extension of
			 authorization of appropriations for the State Criminal Alien Assistance
			 ProgramSubparagraph (C) of
			 section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5))
			 is amended by striking 2011. and inserting
			 2015..
		
